
	

113 S394 RS: Metal Theft Prevention Act of 2013
U.S. Senate
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 88
		113th CONGRESS
		1st Session
		S. 394
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2013
			Ms. Klobuchar (for
			 herself, Mr. Graham,
			 Mr. Schumer, Mr. Hoeven, and Mr.
			 Coons) introduced the following bill; which was read twice and
			 referred to the
			 Committee on the
			 Judiciary
		
		
			June 17, 2013
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To prohibit and deter the theft of metal, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Metal Theft Prevention Act of
			 2013.
		2.DefinitionsIn this Act—
			(1)the term
			 critical infrastructure has the meaning given the term in section
			 1016(e) of the Uniting and Strengthening America by Providing Appropriate Tools
			 Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (42
			 U.S.C. 5195c(e));
			(2)the term
			 specified metal means metal that—
				(A)(i)is marked with the
			 name, logo, or initials of a city, county, State, or Federal government entity,
			 a railroad, an electric, gas, or water company, a telephone company, a cable
			 company, a retail establishment, or a public utility; or
					(ii)has been altered
			 in such a manner that a recycling agent would have a reasonable basis to
			 believe that such alteration was made for the purpose of removing, concealing,
			 or obliterating a name, logo, or initials described in clause (i) through
			 burning or cutting of wire sheathing or other means; or
					(B)is part of—
					(i)a street light
			 pole or fixture;
					(ii)a road or bridge
			 guard rail;
					(iii)a highway or
			 street sign;
					(iv)a water meter
			 cover;
					(v)a storm water
			 grate;
					(vi)unused or
			 undamaged building construction or utility material;
					(vii)a historical
			 marker;
					(viii)a grave marker
			 or cemetery urn;
					(ix)a utility access
			 cover; or
					(x)a container used
			 to transport or store beer with a capacity of 7.75 gallons or more;
					(C)is a wire or cable
			 commonly used by communications and electrical utilities; or
				(D)is copper,
			 aluminum, and other metal (including any metal combined with other materials)
			 that is valuable for recycling or reuse as raw metal, except for aluminum cans;
			 and
				(3)the term
			 recycling agent means any person engaged in the business of
			 purchasing specified metal for reuse or recycling, without regard to whether
			 that person is engaged in the business of recycling or otherwise processing the
			 purchased specified metal for reuse.
			3.Theft of
			 specified metal
			(a)OffenseIt shall be unlawful to steal specified
			 metal—
				(1)being used in or affecting interstate or
			 foreign commerce; and
				(2)the theft of which harms critical
			 infrastructure, including metal used as part of an electrical substation, power
			 line, cellular tower, telephone land line, highway equipment and facilities,
			 railroad equipment and facilities, water well, reservoir, or sewage
			 line.
				(b)PenaltyAny person who commits an offense described
			 in subsection (a) shall be fined under title 18, United States Code, imprisoned
			 not more than 10 years, or both.
			4.Documentation of
			 ownership or authority to sell
			(a)Offenses
				(1)In
			 generalExcept as provided in paragraph (2), it shall be unlawful
			 for a recycling agent to purchase specified metal described in subparagraph (A)
			 or (B) of section 2(2), unless—
					(A)the seller, at the
			 time of the transaction, provides documentation of ownership of, or other proof
			 of the authority of the seller to sell, the specified metal; and
					(B)there is a
			 reasonable basis to believe that the documentation or other proof of authority
			 provided under subparagraph (A) is valid.
					(2)ExceptionParagraph
			 (1) shall not apply to a recycling agent that is subject to a State or local
			 law that sets forth a requirement on recycling agents to obtain documentation
			 of ownership or proof of authority to sell specified metal before purchasing
			 specified metal.
				(3)Responsibility
			 of recycling agentA recycling agent is not required to
			 independently verify the validity of the documentation or other proof of
			 authority described in paragraph (1).
				(4)Purchase of
			 stolen metalIt shall be unlawful for a recycling agent to
			 purchase any specified metal that the recycling agent knows, or has a
			 reasonable basis to believe, to be stolen.
				(b)Civil
			 penaltyA person who knowingly violates subsection (a) shall be
			 subject to a civil penalty of not more than $10,000 for each violation.
			5.Transaction
			 requirements
			(a)Recording
			 requirements
				(1)In
			 generalExcept as provided in paragraph (2), a recycling agent
			 shall maintain a written or electronic record of each purchase of specified
			 metal.
				(2)ExceptionParagraph
			 (1) shall not apply to a recycling agent that is subject to a State or local
			 law that sets forth recording requirements that are substantially similar to
			 the requirements described in paragraph (3) for the purchase of specified
			 metal.
				(3)ContentsA
			 record under paragraph (1) shall include—
					(A)the name and
			 address of the recycling agent; and
					(B)for each purchase
			 of specified metal—
						(i)the date of the
			 transaction;
						(ii)a description of
			 the specified metal purchased using widely used and accepted industry
			 terminology;
						(iii)the amount paid
			 by the recycling agent;
						(iv)the name and
			 address of the person to which the payment was made;
						(v)the name of the
			 person delivering the specified metal to the recycling agent, including a
			 distinctive number from a Federal or State government-issued photo
			 identification card and a description of the type of the identification;
			 and
						(vi)the license plate
			 number and State-of-issue, make, and model, if available, of the vehicle used
			 to deliver the specified metal to the recycling agent.
						(4)Repeat
			 sellersA recycling agent may comply with the requirements of
			 this subsection with respect to a purchase of specified metal from a person
			 from which the recycling agent has previously purchased specified metal
			 by—
					(A)reference to the
			 existing record relating to the seller; and
					(B)recording any
			 information for the transaction that is different from the record relating to
			 the previous purchase from that person.
					(5)Record retention
			 periodA recycling agent shall maintain any record required under
			 this subsection for not less than 2 years after the date of the transaction to
			 which the record relates.
				(6)Confidentiality
					(A)Recycling
			 agentsA recycling agent cannot be required to provide any
			 information collected or retained under this subsection to any person other
			 than a law enforcement agency with jurisdiction over the recycling agent,
			 unless acting pursuant to a court order.
					(B)Other
			 personsAny person other than a recycling agent who receives
			 information collected or retained under this subsection from a recycling agent
			 may not provide such information to any person other than a law enforcement
			 agency with jurisdiction over the recycling agent, unless acting pursuant to a
			 court order.
					(b)Purchases in
			 excess of $100
				(1)In
			 generalExcept as provided in paragraph (2), a recycling agent
			 may not pay cash for a single purchase of specified metal of more than $100.
			 For purposes of this paragraph, more than 1 purchase in any 48-hour period from
			 the same seller shall be considered to be a single purchase.
				(2)ExceptionParagraph
			 (1) shall not apply to a recycling agent that is subject to a State or local
			 law that sets forth a maximum amount for cash payments for the purchase of
			 specified metal.
				(3)Payment
			 method
					(A)Occasional
			 sellersExcept as provided in subparagraph (B), for any purchase
			 of specified metal of more than $100 a recycling agent shall make payment by
			 check that—
						(i)is payable to the
			 seller; and
						(ii)includes the name
			 and address of the seller.
						(B)Established
			 commercial transactionsA recycling agent may make payments for a
			 purchase of specified metal of more than $100 from a governmental or commercial
			 supplier of specified metal with which the recycling agent has an established
			 commercial relationship by electronic funds transfer or other established
			 commercial transaction payment method through a commercial bank if the
			 recycling agent maintains a written record of the payment that identifies the
			 seller, the amount paid, and the date of the purchase.
					(c)Civil
			 penaltyA person who knowingly violates subsection (a) or (b)
			 shall be subject to a civil penalty of not more than $10,000 for each
			 violation.
			6.Enforcement by
			 Attorney GeneralThe Attorney
			 General may bring an enforcement action in an appropriate United States
			 district court against any person that engages in conduct that violates this
			 Act.
		7.Enforcement by
			 State attorneys general
			(a)In
			 generalAn attorney general or equivalent regulator of a State
			 may bring a civil action in the name of the State, as parens patriae on behalf
			 of natural persons residing in the State, in any district court of the United
			 States or other competent court having jurisdiction over the defendant, to
			 secure monetary or equitable relief for a violation of this Act.
			(b)Notice
			 requiredNot later than 30 days before the date on which an
			 action under subsection (a) is filed, the attorney general or equivalent
			 regulator of the State involved shall provide to the Attorney General—
				(1)written notice of
			 the action; and
				(2)a copy of the
			 complaint for the action.
				(c)Attorney general
			 actionUpon receiving notice under subsection (b), the Attorney
			 General shall have the right—
				(1)to intervene in
			 the action;
				(2)upon so
			 intervening, to be heard on all matters arising therein;
				(3)to remove the
			 action to an appropriate district court of the United States; and
				(4)to file petitions
			 for appeal.
				(d)Pending Federal
			 proceedingsIf a civil action has been instituted by the Attorney
			 General for a violation of this Act, no State may, during the pendency of the
			 action instituted by the Attorney General, institute a civil action under this
			 Act against any defendant named in the complaint in the civil action for any
			 violation alleged in the complaint.
			(e)ConstructionFor
			 purposes of bringing a civil action under subsection (a), nothing in this
			 section regarding notification shall be construed to prevent the attorney
			 general or equivalent regulator of the State from exercising any powers
			 conferred under the laws of that State to—
				(1)conduct
			 investigations;
				(2)administer oaths
			 or affirmations; or
				(3)compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
				8.Directive to
			 sentencing commission
			(a)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this section, the United States
			 Sentencing Commission, shall review and, if appropriate, amend the Federal
			 Sentencing Guidelines and policy statements applicable to a person convicted of
			 a criminal violation of section 3 of this Act or any other Federal criminal law
			 based on the theft of specified metal by such person.
			(b)ConsiderationsIn
			 carrying out this section, the Sentencing Commission shall—
				(1)ensure that the
			 sentencing guidelines and policy statements reflect the—
					(A)serious nature of
			 the theft of specified metal; and
					(B)need for an
			 effective deterrent and appropriate punishment to prevent such theft;
					(2)consider the
			 extent to which the guidelines and policy statements appropriately account
			 for—
					(A)the potential and
			 actual harm to the public from the offense, including any damage to critical
			 infrastructure;
					(B)the amount of
			 loss, or the costs associated with replacement or repair, attributable to the
			 offense;
					(C)the level of
			 sophistication and planning involved in the offense; and
					(D)whether the
			 offense was intended to or had the effect of creating a threat to public health
			 or safety, injury to another person, or death;
					(3)account for any
			 additional aggravating or mitigating circumstances that may justify exceptions
			 to the generally applicable sentencing ranges;
				(4)assure reasonable
			 consistency with other relevant directives and with other sentencing guidelines
			 and policy statements; and
				(5)assure that the
			 sentencing guidelines and policy statements adequately meet the purposes of
			 sentencing as set forth in section 3553(a)(2) of title 18, United States
			 Code.
				9.State and local
			 law not preemptedNothing in
			 this Act shall be construed to preempt any State or local law regulating the
			 sale or purchase of specified metal.
		10.Effective
			 dateThis Act shall take
			 effect 180 days after the date of enactment of this Act.
		
	
		1.Short titleThis Act may be cited as the
			 Metal Theft Prevention Act of
			 2013.
		2.DefinitionsIn this Act—
			(1)the term critical
			 infrastructure has the meaning given the term in section 1016(e) of the
			 Uniting and Strengthening America by Providing Appropriate Tools Required to
			 Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (42 U.S.C.
			 5195c(e));
			(2)the term specified
			 metal means metal that—
				(A)(i)is marked with the
			 name, logo, or initials of a city, county, State, or Federal government entity,
			 a railroad, an electric, gas, or water company, a telephone company, a cable
			 company, a retail establishment, a beer supplier or distributor, or a public
			 utility; or
					(ii)has been altered for the
			 purpose of removing, concealing, or obliterating a name, logo, or initials
			 described in clause (i) through burning or cutting of wire sheathing or other
			 means; or
					(B)is part of—
					(i)a street light pole or
			 street light fixture;
					(ii)a road or bridge guard
			 rail;
					(iii)a highway or street
			 sign;
					(iv)a water meter
			 cover;
					(v)a storm water
			 grate;
					(vi)unused or undamaged
			 building construction or utility material;
					(vii)a historical
			 marker;
					(viii)a grave marker or
			 cemetery urn;
					(ix)a utility access cover;
			 or
					(x)a container used to
			 transport or store beer with a capacity of 5 gallons or more;
					(C)is a wire or cable
			 commonly used by communications and electrical utilities; or
				(D)is copper, aluminum, and
			 other metal (including any metal combined with other materials) that is
			 valuable for recycling or reuse as raw metal, except for—
					(i)aluminum cans; and
					(ii)motor vehicles, the
			 purchases of which are reported to the National Motor Vehicle Title Information
			 System (established under section 30502 of title 49); and
					(3)the term recycling
			 agent means any person engaged in the business of purchasing specified
			 metal for reuse or recycling, without regard to whether that person is engaged
			 in the business of recycling or otherwise processing the purchased specified
			 metal for reuse.
			3.Theft of specified
			 metal
			(a)OffenseIt shall be unlawful to knowingly steal
			 specified metal—
				(1)being used in or affecting interstate or
			 foreign commerce; and
				(2)the theft of which is from and harms
			 critical infrastructure.
				(b)PenaltyAny person who commits an offense described
			 in subsection (a) shall be fined under title 18, United States Code, imprisoned
			 not more than 10 years, or both.
			4.Documentation of
			 ownership or authority to sell
			(a)Offenses
				(1)In
			 generalExcept as provided in paragraph (2), it shall be unlawful
			 for a recycling agent to purchase specified metal described in subparagraph (A)
			 or (B) of section 2(2), unless—
					(A)the seller, at the time
			 of the transaction, provides documentation of ownership of, or other proof of
			 the authority of the seller to sell, the specified metal; and
					(B)there is a reasonable
			 basis to believe that the documentation or other proof of authority provided
			 under subparagraph (A) is valid.
					(2)ExceptionParagraph
			 (1) shall not apply to a recycling agent that is subject to a State or local
			 law that sets forth a requirement on recycling agents to obtain documentation
			 of ownership or proof of authority to sell specified metal before purchasing
			 specified metal.
				(3)Responsibility of
			 recycling agentA recycling agent is not required to
			 independently verify the validity of the documentation or other proof of
			 authority described in paragraph (1).
				(4)Purchase of stolen
			 metalIt shall be unlawful for a recycling agent to purchase any
			 specified metal that the recycling agent—
					(A)knows to be stolen;
			 or
					(B)should know or believe,
			 based upon commercial experience and practice, to be stolen.
					(b)Civil
			 penaltyA person who knowingly violates subsection (a) shall be
			 subject to a civil penalty of not more than $10,000 for each violation.
			5.Transaction
			 requirements
			(a)Recording
			 requirements
				(1)In
			 generalExcept as provided in paragraph (2), a recycling agent
			 shall maintain a written or electronic record of each purchase of specified
			 metal.
				(2)ExceptionParagraph
			 (1) shall not apply to a recycling agent that is subject to a State or local
			 law that sets forth recording requirements that are substantially similar to
			 the requirements described in paragraph (3) for the purchase of specified
			 metal.
				(3)ContentsA
			 record under paragraph (1) shall include—
					(A)the name and address of
			 the recycling agent; and
					(B)for each purchase of
			 specified metal—
						(i)the date of the
			 transaction;
						(ii)a description of the
			 specified metal purchased using widely used and accepted industry
			 terminology;
						(iii)the amount paid by the
			 recycling agent;
						(iv)the name and address of
			 the person to which the payment was made;
						(v)the name of the person
			 delivering the specified metal to the recycling agent, including a distinctive
			 number from a Federal or State government-issued photo identification card and
			 a description of the type of the identification; and
						(vi)the license plate number
			 and State-of-issue, make, and model, if available, of the vehicle used to
			 deliver the specified metal to the recycling agent.
						(4)Repeat
			 sellersA recycling agent may comply with the requirements of
			 this subsection with respect to a purchase of specified metal from a person
			 from which the recycling agent has previously purchased specified metal
			 by—
					(A)reference to the existing
			 record relating to the seller; and
					(B)recording any information
			 for the transaction that is different from the record relating to the previous
			 purchase from that person.
					(5)Record retention
			 periodA recycling agent shall maintain any record required under
			 this subsection for not less than 2 years after the date of the transaction to
			 which the record relates.
				(6)ConfidentialityAny
			 information collected or retained under this section may be disclosed to any
			 Federal, State, or local law enforcement authority or as otherwise directed by
			 a court of law.
				(b)Purchases in excess of
			 $100
				(1)In
			 generalExcept as provided in paragraph (2), a recycling agent
			 may not pay cash for a single purchase of specified metal of more than $100.
			 For purposes of this paragraph, more than 1 purchase in any 48-hour period from
			 the same seller shall be considered to be a single purchase.
				(2)ExceptionParagraph
			 (1) shall not apply to a recycling agent that is subject to a State or local
			 law that sets forth a maximum amount for cash payments for the purchase of
			 specified metal.
				(3)Payment method
					(A)Occasional
			 sellersExcept as provided in subparagraph (B), for any purchase
			 of specified metal of more than $100 a recycling agent shall make payment by
			 check that—
						(i)is payable to the seller;
			 and
						(ii)includes the name and
			 address of the seller.
						(B)Established commercial
			 transactionsA recycling agent may make payments for a purchase
			 of specified metal of more than $100 from a governmental or commercial supplier
			 of specified metal with which the recycling agent has an established commercial
			 relationship by electronic funds transfer or other established commercial
			 transaction payment method through a commercial bank if the recycling agent
			 maintains a written record of the payment that identifies the seller, the
			 amount paid, and the date of the purchase.
					(c)Civil
			 penaltyA person who knowingly violates subsection (a) or (b)
			 shall be subject to a civil penalty of not more than $5,000 for each violation,
			 except that a person who commits a minor violation shall be subject to a
			 penalty of not more than $1,000.
			6.Enforcement by Attorney
			 GeneralThe Attorney General
			 may bring an enforcement action in an appropriate United States district court
			 against any person that engages in conduct that violates this Act.
		7.Enforcement by State
			 attorneys general
			(a)In
			 generalAn attorney general or equivalent regulator of a State
			 may bring a civil action in the name of the State, as parens patriae on behalf
			 of natural persons residing in the State, in any district court of the United
			 States or other competent court having jurisdiction over the defendant, to
			 secure monetary or equitable relief for a violation of this Act.
			(b)Notice
			 requiredNot later than 30 days before the date on which an
			 action under subsection (a) is filed, the attorney general or equivalent
			 regulator of the State involved shall provide to the Attorney General—
				(1)written notice of the
			 action; and
				(2)a copy of the complaint
			 for the action.
				(c)Attorney general
			 actionUpon receiving notice under subsection (b), the Attorney
			 General shall have the right—
				(1)to intervene in the
			 action;
				(2)upon so intervening, to
			 be heard on all matters arising therein;
				(3)to remove the action to
			 an appropriate district court of the United States; and
				(4)to file petitions for
			 appeal.
				(d)Pending Federal
			 proceedingsIf a civil action has been instituted by the Attorney
			 General for a violation of this Act, no State may, during the pendency of the
			 action instituted by the Attorney General, institute a civil action under this
			 Act against any defendant named in the complaint in the civil action for any
			 violation alleged in the complaint.
			(e)ConstructionFor
			 purposes of bringing a civil action under subsection (a), nothing in this
			 section regarding notification shall be construed to prevent the attorney
			 general or equivalent regulator of the State from exercising any powers
			 conferred under the laws of that State to—
				(1)conduct
			 investigations;
				(2)administer oaths or
			 affirmations; or
				(3)compel the attendance of
			 witnesses or the production of documentary and other evidence.
				8.Directive to sentencing
			 commission
			(a)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this section, the United States
			 Sentencing Commission, shall review and, if appropriate, amend the Federal
			 Sentencing Guidelines and policy statements applicable to a person convicted of
			 a criminal violation of section 3 of this Act or any other Federal criminal law
			 based on the theft of specified metal by such person.
			(b)ConsiderationsIn
			 carrying out this section, the Sentencing Commission shall—
				(1)ensure that the
			 sentencing guidelines and policy statements reflect the—
					(A)serious nature of the
			 theft of specified metal; and
					(B)need for an effective
			 deterrent and appropriate punishment to prevent such theft;
					(2)consider the extent to
			 which the guidelines and policy statements appropriately account for—
					(A)the potential and actual
			 harm to the public from the offense, including any damage to critical
			 infrastructure;
					(B)the amount of loss, or
			 the costs associated with replacement or repair, attributable to the
			 offense;
					(C)the level of
			 sophistication and planning involved in the offense; and
					(D)whether the offense was
			 intended to or had the effect of creating a threat to public health or safety,
			 injury to another person, or death;
					(3)account for any
			 additional aggravating or mitigating circumstances that may justify exceptions
			 to the generally applicable sentencing ranges;
				(4)assure reasonable
			 consistency with other relevant directives and with other sentencing guidelines
			 and policy statements; and
				(5)assure that the
			 sentencing guidelines and policy statements adequately meet the purposes of
			 sentencing as set forth in section 3553(a)(2) of title 18, United States
			 Code.
				9.State and local law not
			 preemptedNothing in this Act
			 shall be construed to preempt any State or local law regulating the sale or
			 purchase of specified metal, the reporting of such transactions, or any other
			 aspect of the metal recycling industry.
		10.Effective
			 dateThis Act shall take
			 effect 180 days after the date of enactment of this Act.
		
	
		June 17, 2013
		Reported with an amendment
	
